Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 5 March 1815
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My Best friend
Berlin March 5 1815

After a very troublesome and tedious journey we have happily arrived at Berlin where I expected to have found Letters from you but I am cruelly disappointed and am impatiently waiting for the next Post which will not arrive untill tomorrow evening
Yesterday I visited some of our old friends here who received me in the Kindest manner possible Countess Bhrul is very much alter’d but Miss Bishopwerder looks as well as ever Pauline Neale was not at home but I expect her at twelve o’clock as I only arrived at two oclock yesterday I think I have made dispatch, to day I propose to see Countess Golowkin & Madame de Bruges—
Poor Norman has been confined to his bed four Months I went to see him yesterday in his Chamber and propose to do so while I stay I much fear it will be long e’re he recovers if ever. he appears to be in a deep consumption. he tells me he travelled in an open Carriage and it rained incessantly two days and nights which occasion’d his illness. Nothing would be more advantageous to him than the sight of his Son, he sees nobody and being naturally timid his spirits are entirely depressed, he says he has very good attendance and excellent Physicians—but no friends—
Mr. N. informs me that Mr. Harris is appointed Minister Plenipotentiary to Russia that he received this news from England dated the 21 of February I presume you have got your recall and that you next will give me some positive information as to our future destiny Mr. Ormsbie whom I met on the road at a Small tavern where I had to pass the Night informed me that Mr. & Mrs. Smith had left Ghent and accompanied you to Paris You will there have found several of my Letters and become acquainted with my proceedings I deliver’d your Message to the Empress and she said when a Man sent so far for his Wife he had no intention to return I am a poor diplomat for she said joy sparkled in my eyes and she had never seen a Woman so alterd in her life for the better—
God Bless you my best friend Charles is so improved by the journey he is not like the same Child in appearance but I fear he will have  in regards his learning in the course of  fifteen days I hope once more to press you to the heart of your ever affectionate Wife

L. C. Adams.